UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ý ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FORTHE FISCAL YEAR ENDED SEPTEMBER 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 0-22140 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: MetaBank Profit Sharing 401(k) Plan c/o Meta Financial Group, Inc. 121 East Fifth Street Storm Lake, Iowa50588 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Meta Financial Group, Inc. c/o J. Tyler Haahr, Chief Executive Officer 121 East Fifth Street Storm Lake, Iowa50588 REQUIRED INFORMATION 1.Not applicable 2.Not applicable 3.Not applicable 4.The MetaBank Profit Sharing 401(k) Plan (the “Plan”) is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Therefore, in lieu of providing the information described in Items 1-3 of Form 11-K, the Plan financial statements and schedules as of September 30, 2012 and 2011, which have been prepared in accordance with the financial reporting requirements of ERISA, are attached hereto as Exhibit 1 and incorporated herein by this reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrator has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. MetaBank Profit Sharing 401(k) Plan /s/ David W. Leedom Printed Name: David W. Leedom Title: Chief Financial Officer Date: April 16, 2013 METABANK PROFIT SHARING 401(K) PLAN FORM 11-K EXHIBIT INDEX Exhibit Number Exhibit Method of Filing 1 MetaBank Profit Sharing 401(k) Plan Financial Statements Filed herewith electronically 23 Consent of KPMG LLP Filed herewith electronically
